Citation Nr: 1123237	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to secondary service connection for a left knee disorder.  

2.  Entitlement to secondary service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1960 to August 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that his left knee and his left hip disorders are related to his service-connected right knee disorder.  The record confirms that the Veteran is service-connected for a right knee disability.  The record also contains current diagnoses for both a left hip disorder and a left knee disorder.  

The Veteran was examined by VA in April 2008.  The claims file was reviewed.  The examiner diagnosed bilateral total knee replacements and left total hip replacement.  He concluded that it is not likely that the bilateral knees and left hip are related to the service knee strain but rather a natural occurring phenomenon.  He offered no rationale for his finding and he did not discuss aggravation of the disabilities due to the service-connected right knee disorder.  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is a letter from the Veteran's treating physician (received by VA after the April 2008 VA examination) which was received in November 2008.  The clinician, Dr. Kolczun, stated that the Veteran has been seen and treated in his office for his right knee disorder resulting in a total knee replacement.  He stated that subsequently the Veteran has had a left total hip replacement and a left total knee replacement.  Dr Kolczun said that it is at least as likely as not that the Veteran's left hip and left knee arthritis have been aggravated by his right knee injury and possibly accelerated the underlying disease in the left hip and the left knee.  This physician has been treating the Veteran since at least 1991 and performed the knee and hip surgeries.  He offered no rationale for his finding.   

A medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty and is inadequate.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Court also stated that "most of the probative value of a medical opinion comes from its reasoning", and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  A medical opinion arising from a medical examination is considered adequate if it supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Thus a remand is necessary to have the Veteran re-examined and to obtain an adequate opinion as to the relationship between the Veteran's left knee disorder and his left hip disorder to his service-connected right knee disorder.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran examined by an orthopedist who has not previously examined the Veteran.  The claims file and a complete copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder and/or his left hip disorder are related to the service connected right knee disorder by causation or by aggravation.  The examiner is directed to specifically address the letter offered by the Veteran's treating physician regarding aggravation.   

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


